UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                 No. 98-7237



ROBERT DAVILA,

                                                  Plaintiff - Appellant,

          versus


JAMES BROOKS, Major at Lee Correctional Insti-
tution; THOMAS JACKSON, Mailroom worker at Lee
Correctional   Institution;   ROBERT   VAUGHN,
Mailroom worker at Lee Correctional Institu-
tion; SOUTH CAROLINA DEPARTMENT OF CORREC-
TIONS,

                                                 Defendants - Appellees,

          and


WILLIAM DAVIS,     Warden   of    Lee   Correctional
Institution,

                                                               Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-97-1240-18BD)


Submitted:   November 30, 1998               Decided:   February 10, 1999


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert Davila, Appellant Pro Se. John Evans James, III, RICHARDSON
& JAMES, Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Davila appeals the district court’s order granting sum-

mary judgment in favor of defendants-appellees on his 42 U.S.C.A.

§ 1983 (West Supp. 1998) complaint.   We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation.   We conclude the district court properly found

there was no issue of material fact and the defendants-appellees

were entitled to judgment as a matter of law.     Accordingly, we af-

firm on the reasoning of the district court.    Davila v. Brooks, No.

CA-97-1240-18BD (D.S.C. July 17, 1998).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                2